                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                                1:20-cr-24-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
TERESA HENRY,                          )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 30).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                                Signed: September 3, 2021




     Case 1:20-cr-00024-MOC-WCM Document 32 Filed 09/03/21 Page 1 of 1
